DETAILED ACTION
This office action is responsive to application 15/931,473 filed on May 13, 2020.  Claims 1-21 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 5/15/20 (x2) and 5/20/20 were received and have been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 11 recites “the selecting of the operation parameter”, “the first actor”, “the second actor”, “the state of the first actor”, “the state of the second actor” and “the comparing”.


	Claims 12-14 are indefinite as depending from claim 11 and not remedying the deficiencies of claim 11.

	For prior art purposes, the Examiner will interpret claim 11 to depend from claim 10 due to claim 10 providing antecedent basis support for the limitations in claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9 and 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0225410).

	Consider claim 1, Lee et al. teaches:
	A system (see figures 1 and 4A) comprising: 
	a plurality of processing units (external sensors 126.1, 126.2, 126.N, figure 1, 406, figure 4, paragraphs 0034, 0035 and 0104) associated with a plurality of actors participating in an activity (i.e. a plurality of users, paragraphs 0102 and 0118), wherein each respective actor of the actors having one or more sensors in communication with a respective processing unit among the plurality of processing units, the respective processing unit configured to process sensor data from the one or more sensors to identify a state of the respective actor (The sensors (126, 406) measure (i.e. via one or more sensors), generate (i.e. process), store (i.e. process) and transmit (i.e. process) one or more sensor parameters, paragraphs 0036-0038, 0106 and 0109.  The sensor parameters identify a state of a respective actor.  Because the sensors (126, 406) perform both the measuring and the processing, the one or more sensors must be in communication with the respective processing unit.  Respective users have respective cameras and sensors, as detailed in paragraph 0118.); 
	at least one interface to communicate with the processing units (126.1, 126.2, 126.N, 406), receive from the processing units (126.1, 126.2, 126.N, 406) data identifying states of the actors determined from sensors attached to the actors (A communication unit (120) communicates over an interface to receive sensor parameters (i.e. identifying states of the actors) from the processing units, paragraphs 0029, 0031, 
	at least one microprocessor (CPU (104), paragraph 0054); and 
	a memory (memory unit, 112) storing instructions configured to instruct the at least one microprocessor (104, see paragraphs 0054 and 0055) to adjust, via the at least one interface, an operation parameter of the camera (124), based on the data identifying the states of the actors (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

	Consider claim 6, Lee et al. teaches:
	A method, comprising: 
	receiving, by a computing device (camera, 402, figure 4A), sensor data from one or more sensors (sensor, 406) attached to an actor (Sensor (406) is “worn by the user” (paragraph 0106), and transmits sensor parameters (i.e. sensor data) that are received by the camera (402), paragraphs 0106, 0109 and 0110.); 
	determining, by the computing device, a state of the actor based on the sensor data received from the one or more sensors (e.g. determining whether the sensor parameters match a stored motion signature, paragraphs 0106, 0109 and 0110); and 


	Consider claim 7, and as applied to claim 6 above, Lee et al. further teaches that the controlling of the camera includes: determining an operation parameter of the camera; and adjusting the camera based on the operation parameter (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

	Consider claim 8, and as applied to claim 7 above, Lee et al. further teaches that the operation parameter includes a zoom level of the camera (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

	Consider claim 9, and as applied to claim 7 above, Lee et al. further teaches that the operation parameter includes a direction of the camera (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

	Consider claim 15, and as applied to claim 6 above, Lee et al. further teaches that the one or more sensors are attached to a piece of athletic equipment of the actor (“fastened to a snowboarding or skiing equipment”, paragraph 0040).

	Consider claim 16, and as applied to claim 6 above, Lee et al. further teaches that the one or more sensors include at least one of: a GPS device, an inertial sensor, a magnetic sensor, and a pressure sensor (e.g. accelerometers or magnetometers, paragraph 0033).

	Consider claim 17, and as applied to claim 6 above, Lee et al. further teaches causing the camera to capture one or more images based on the controlling of the camera (“initiate recording video”, paragraph 0106).

	Consider claim 18, and as applied to claim 17 above, Lee et al. further teaches overlaying data derived from the sensor data on the one or more images (See figure 3A.  Generated information indicative of the state of the actor is presented in box 312 of the user interface 300, paragraphs 0083, 0086 and 0087.).

	Consider claim 19, and as applied to claim 17 above, Lee et al. further teaches tagging the one or more images with information derived from the sensor data (see paragraphs 0044, 0045, 0050, 0051, 0057, 0107 and 0108); and 
	storing the tagged images in a database (memory unit, 12), wherein the tagged images are retrievable via the tagged information (see paragraphs 0044, 0045, 0051 and 0057 and 0065).

	Consider claim 20, Lee et al. teaches:

	receiving, by a computing device (camera, 402, figure 4A), sensor data from one or more sensors (sensor, 406) attached to an actor (Sensor (406) is “worn by the user” (paragraph 0106), and transmits sensor parameters (i.e. sensor data) that are received by the camera (402), paragraphs 0106, 0109 and 0110.); 
	determining, by the computing device, a state of the actor based on the sensor data received from the one or more sensors (e.g. determining whether the sensor parameters match a stored motion signature, paragraphs 0106, 0109 and 0110); and 
	controlling a camera (402) based on the state of the actor determined based on the sensor data (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

	Consider claim 21, Lee et al. teaches:
	A method, comprising: 
	 receiving, by a computing device (camera, 102, figure 1, 402, figure 4A), sensor data from one or more sensors (external sensors 126.1, 126.2, 126.N, figure 1, 406, figure 4, paragraphs 0034, 0035 and 0104) attached to an actor (Sensor (406) is “worn by the user” (paragraph 0106), and transmits sensor parameters (i.e. sensor data) that are received by the camera (402), paragraphs 0106, 0109 and 0110.); 

	The recitation that the information presented on the user interface is “to cause a human operator to predict an action of the actor, and control a camera based on the action predicted based on the information presented in the user interface” is not given patentable weight, as these limitations are directed toward actions performed by a human operator and amount to nothing more than an intended use of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0225410) in view of Boyle et al. (US 2013/0242105).

	Consider claim 2, and as applied to claim 1 above, Lee et al. does not explicitly teach that the instructions are further configured to instruct the at least one microprocessor to identify an actor of focus from the plurality of actors based on the states of the actors.
	Boyle et al. similarly teaches:
A system (figure 2) comprising: 
a plurality of processing units (remote devices, 15, 16, 17) associated with a plurality of actors (“multiple subjects”) participating in an activity (paragraph 0023), wherein each respective actor of the actors having one or more sensors (e.g. global positioning antennas, paragraphs 0019 and 0025) in communication with a respective processing unit among the plurality of processing units (paragraphs 0019 and 0025), the respective processing unit configured to process sensor data from the one or more 
at least one interface to communicate with the processing units (15, 16, 17, see paragraph 0023, figure 2), receive from the processing units data identifying states of the actors determined from sensors attached to the actors (i.e. the locations of the actors, paragraphs 0024 and 0025), and communicate with a camera (base station, 18, positioner, 32, camera, 46, paragraph 0023); 
at least one microprocessor (Base station (18) is a computer, paragraph 0019.); and 
a memory storing instructions configured to instruct the at least one microprocessor (The base station (18) is “programmed” as detailed in paragraph 0024.) to 
select an actor from the plurality of actors based on the states of the actors in (As detailed in paragraph 0024, when there are a plurality of actors (i.e. wearing remote devices, 16), one specific remote device at a time is selected for tracking by one camera (46).); and
adjust, via the at least one interface, an operation parameter of the camera to focus on the actor selected, based on the data identifying the states of the actors from the plurality of actors (The focus, zoom and/or pointing direction of the camera is adjusted according to the locations of the actors, paragraphs 0021, 0024, 0027 and 0034.).
However, Boyle et al. additionally teaches that the instructions are further configured to instruct the at least one microprocessor to identify an actor of focus from 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to instruct the microprocessor taught by Lee et al. to identify an actor of focus from the plurality of actors based on the states of the actors as taught by Boyle et al. for the benefit of enabling a desired performance to be recorded and viewed (Boyle et al., paragraph 0002).

	Consider claim 3, and as applied to claim 2 above, Lee et al. further teaches that the operation parameter is one of: a zoom level of the camera, and a direction of the camera (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

	Consider claim 4, and as applied to claim 2 above, Lee et al. does not explicitly teach selecting the actor of focus from the plurality of actors.  
	Boyle et al. further teaches that the actor of focus is selected based at least in part on performances of the plurality of actors measured using the sensors attached to the actors (e.g. based on which actor is closest to the camera, paragraph 0024).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to instruct the microprocessor taught by Lee et al. to identify an actor of focus from the plurality of actors based on the states of the actors as taught by Boyle et al. for the benefit of enabling a desired performance to be recorded and viewed (Boyle et al., paragraph 0002).

	Consider claim 5, and as applied to claim 2 above, Lee et al. further teaches predicting that an actor is about to perform an action of interest (i.e. via sensor parameters matching a motion signature, paragraphs 0047, 0048, 0071, 0072, 0106, 0109 and 0110).  
	Lee et al. does not explicitly teach selecting the actor of focus from the plurality of actors.  
	Boyle et al. further teaches that the actor of focus is selected based at least in part on a prediction, based on the states of the actors, that the actor of focus is about to perform an action of interest (e.g. based on which actor is closest to the camera, paragraph 0024.  Boyle et al. is interested in capturing the actor closest to the camera, and as such an actor closest to the camera is predicted to perform an action of interest.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to instruct the microprocessor taught by Lee et al. to identify an actor of focus from the plurality of actors based on the states of the actors as taught by Boyle et al. for the benefit of enabling a desired performance to be recorded and viewed (Boyle et al., paragraph 0002).

	Consider claim 10, and as applied to claim 6 above, Lee et al. teaches multiple users (i.e. actors, paragraphs 0018 and 0119).
	However, Lee et al. does not explicitly teach, as a whole, that the actor is a first actor; and the method further comprises: receiving, by the computing device, second 
	Boyle et al. similarly teaches:
A system (figure 2) comprising: 
a plurality of processing units (remote devices, 15, 16, 17) associated with a plurality of actors (“multiple subjects”) participating in an activity (paragraph 0023), wherein each respective actor of the actors having one or more sensors (e.g. global positioning antennas, paragraphs 0019 and 0025) in communication with a respective processing unit among the plurality of processing units (paragraphs 0019 and 0025), the respective processing unit configured to process sensor data from the one or more sensors to identify a state of the respective actor (i.e. the location of the actor, paragraph 0025); 
at least one interface to communicate with the processing units (15, 16, 17, see paragraph 0023, figure 2), receive from the processing units data identifying states of the actors determined from sensors attached to the actors (i.e. the locations of the actors, paragraphs 0024 and 0025), and communicate with a camera (base station, 18, positioner, 32, camera, 46, paragraph 0023); 
at least one microprocessor (Base station (18) is a computer, paragraph 0019.); and 

select an actor from the plurality of actors based on the states of the actors in (As detailed in paragraph 0024, when there are a plurality of actors (i.e. wearing remote devices, 16), one specific remote device at a time is selected for tracking by one camera (46).); and
adjust, via the at least one interface, an operation parameter of the camera to focus on the actor selected, based on the data identifying the states of the actors from the plurality of actors (The focus, zoom and/or pointing direction of the camera is adjusted according to the locations of the actors, paragraphs 0021, 0024, 0027 and 0034.).
	However, Boyle et al. additionally teaches that the actor is a first actor; and the method further comprises: receiving, by the computing device, second sensor data from one or more sensors attached to a second actor; determining, by the computing device, a state of the second actor based on the second sensor data; comparing the state of the first actor and the state of the second actor; and selecting an operation parameter for the camera based on the comparing of the state of the first actor and the state of the second actor (See paragraphs 0023 and 0024, figure 2.  There are a plurality of actors wearing a plurality of sensors (i.e. in remote devices 15, 16 and 17).  The locations (i.e. states) of the actors are compared and the camera is adjusted to follow the actor with the closest location to the camera.).


	Consider claim 11, and as applied to claim 10 above, Lee et al. does not explicitly teach the comparing of the states of the first and second actors.
	Boyle et al. teaches that the selecting of the operation parameter includes: selecting the first actor from a plurality of actors including the first actor and the second actor, based on comparing the state of the first actor and the state of the second actor; and determining the operation parameter based on an identification of the first actor selected based on the comparing (See paragraphs 0023 and 0024, figure 2.  There are a plurality of actors wearing a plurality of sensors (i.e. in remote devices 15, 16 and 17).  The locations (i.e. states) of the actors are compared and the camera is adjusted to follow the actor (e.g. the first actor) with the closest location to the camera.  The first actor is identified based upon a specific transmitted code, paragraph 0024.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method taught by Lee et al. include selecting an operation parameter for the camera in the manner taught by Boyle et al. for the benefit of enabling a desired performance to be recorded and viewed (Boyle et al., paragraph 0002).


	Boyle et al. also teaches that the operation parameter is selected to increase a percentage of an image of the first actor within an image captured by the camera (The camera is adjusted to follow the actor (e.g. the first actor) with the closest location to the camera, paragraphs 0016 and 0024.  As such, the fist actor will occupy an increased percentage of an image.  See, for instance, the actor (i.e. first actor) wearing remote device 16 in figure 2 compared to the actor (i.e. second actor) wearing remote device 15 in figure 2.).

	Consider claim 13, and as applied to claim 12 above, Lee et al. does not explicitly teach that the operation parameter is selected to reduce a percentage of an image of the second actor within the image captured by the camera.
	Boyle et al. further teaches that the operation parameter is selected to reduce a percentage of an image of the second actor within the image captured by the camera (The camera is adjusted to follow the actor (e.g. the first actor) with the closest location to the camera, paragraphs 0016 and 0024.  As such, the second actor will occupy a decreased percentage of an image.  See, for instance, the actor (i.e. first actor) wearing remote device 16 in figure 2 compared to the actor (i.e. second actor) wearing remote device 15 in figure 2.).


	Consider claim 14, and as applied to claim 11 above, Lee et al. further teaches that an operation parameter is selected based on a location of a first actor (The camera direction is changed to record video of the user in greater detail, paragraph 0106.).
	Boyle et al. also teaches that the operation parameter is selected based on a location of the first actor (The camera is adjusted to follow the actor (e.g. the first actor) with the closest location to the camera, paragraphs 0016 and 0024.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,212,325. claims 1-10 and 15-21 are anticipated by claims 1-10 and 15-21 of US 10,212,325 as follows:

	Consider claim 1, claim 1 of US 10,212,325 teaches (in parentheses):
	A system comprising: (A system comprising:)
	a plurality of processing units associated with a plurality of actors participating in an activity, wherein each respective actor of the actors having one or more sensors in communication with a respective processing unit among the plurality of processing units, the respective processing unit configured to process sensor data from the one or more sensors to identify a state of the respective actor (a plurality of processing units associated with a plurality of actors participating in an activity, wherein each respective actor of the actors having one or more sensors in communication with a respective processing unit among the plurality of processing units, the respective processing unit configured to process sensor data from the one or more sensors to identify patterns in the sensor data used to identify a state of the respective actor); 
	at least one interface to communicate with the processing units, receive from the processing units data identifying states of the actors determined from sensors attached to the actors, and communicate with a camera (at least one interface to communicate with the processing units, receive from the processing units data identifying states of the actors determined from sensors attached to the actors, and communicate with a camera); 
	at least one microprocessor (at least one microprocessor); and 


	Consider claim 2, claim 2 of US 10,212,325 teaches (in parentheses):
	the instructions are further configured to instruct the at least one microprocessor to identify an actor of focus from the plurality of actors based on the states of the actors. (the instructions are further configured to instruct the at least one microprocessor to identify the actor of focus from the plurality of actors based on the states of the actors)

	Consider claim 3, claim 3 of US 10,212,325 teaches (in parentheses):
	the operation parameter is one of: a zoom level of the camera, and a direction of the camera. (the operation parameter is one of: a zoom level of the camera, and a direction of the camera)

	Consider claim 4, claim 4 of US 10,212,325 teaches (in parentheses):


	Consider claim 5, claim 5 of US 10,212,325 teaches (in parentheses):
	the actor of focus is selected based at least in part on a prediction, based on the states of the actors, that the actor of focus is about to perform an action of interest. (the actor of focus is selected based at least in part on a prediction, based on the states of the actors, that the actor of focus is about to perform an action of interest)

	Consider claim 6, claim 6 of US 10,212,325 teaches (in parentheses):
	A method, comprising: (A method, comprising:)
	receiving, by a computing device, sensor data from one or more sensors attached to an actor; (receiving, by a computing device, sensor data from one or more sensors attached to an actor)
	determining, by the computing device, a state of the actor based on the sensor data received from the one or more sensors; and (identifying patterns in the sensor data to determine, by the computing device, a current state of the actor, wherein the state comprises an action performance characteristic of an athletic maneuver)
	controlling a camera based on the state of the actor determined based on the sensor data. (controlling a camera to focus on the actor, selected from the plurality of 

	Consider claim 7, claim 7 of US 10,212,325 teaches (in parentheses):
	the controlling of the camera includes: determining an operation parameter of the camera; and adjusting the camera based on the operation parameter. (the controlling of the camera includes: determining an operation parameter of the camera; and adjusting the camera based on the operation parameter)

	Consider claim 8, claim 8 of US 10,212,325 teaches (in parentheses):
	the operation parameter includes a zoom level of the camera. (the operation parameter includes a zoom level of the camera)

	Consider claim 9, claim 9 of US 10,212,325 teaches (in parentheses):
	the operation parameter includes a direction of the camera. (the operation parameter includes a direction of the camera)

	Consider claim 10, claim 10 of US 10,212,325 teaches (in parentheses):
	the actor is a first actor; and the method further comprises: receiving, by the computing device, second sensor data from one or more sensors attached to a second actor; determining, by the computing device, a state of the second actor based on the second sensor data; comparing the state of the first actor and the state of the second actor; and selecting an operation parameter for the camera based on the comparing of 

	Consider claim 15, claim 15 of US 10,212,325 teaches (in parentheses):
	the one or more sensors are attached to a piece of athletic equipment of the actor. (the one or more sensors are attached to a piece of athletic equipment of the actor)

	Consider claim 16, claim 16 of US 10,212,325 teaches (in parentheses):
	the one or more sensors include at least one of: a GPS device, an inertial sensor, a magnetic sensor, and a pressure sensor. (the one or more sensors include at least one of: a GPS device, an inertial sensor, a magnetic sensor, and a pressure sensor)

	Consider claim 17, claim 17 of US 10,212,325 teaches (in parentheses):
	causing the camera to capture one or more images based on the controlling of the camera. (causing the camera to capture one or more images based on the controlling of the camera)


	overlaying data derived from the sensor data on the one or more images. (overlaying data derived from the sensor data on the one or more images)

	Consider claim 19, claim 19 of US 10,212,325 teaches (in parentheses):
	tagging the one or more images with information derived from the sensor data; and storing the tagged images in a database, wherein the tagged images are retrievable via the tagged information. (tagging the one or more images with information derived from the sensor data; and storing the tagged images in a database, wherein the tagged images are retrievable via the tagged information)

	Consider claim 20, claim 20 of US 10,212,325 teaches (in parentheses):
	A non-transitory computer-readable medium storing instructions that, when executed by a computing device, cause the computing device to perform a method, the method comprising: (A non-transitory computer-readable medium storing instructions that, when executed by a computing device, cause the computing device to perform a method, the method comprising:)
	receiving, by the computing device, sensor data from one or more sensors attached to an actor (receiving, by the computing device, sensor data from one or more sensors attached to an actor); 
	determining, by the computing device, a state of the actor based on the sensor data received from the one or more sensors (identifying patterns in the sensor data to 
	controlling a camera based on the state of the actor determined based on the sensor data (controlling a camera to focus on the actor, selected from the plurality of actors based on the current state of the actor matching with or predicting the predefined athletic maneuver, as determined based on the sensor data).

	Consider claim 21, claim 21 of US 10,212,325 teaches (in parentheses):
	A method, comprising: (A method, comprising:)
	receiving, by a computing device, sensor data from one or more sensors attached to an actor (receiving, by a computing device, sensor data from one or more sensors attached to an actor); 
	processing, by the computing device, the sensor data to generate information indicative of a state of the actor (processing, by the computing device, the sensor data to identify patterns in the sensor data indicative of a current state of the actor); 
	presenting, by the computing device, the information on a user interface to cause a human operator to predict an action of the actor, and control a camera based on the action predicted based on the information presented in the user interface (presenting, by the computing device, information on a user interface to cause a human operator to: predict an action of the actor, and control a camera based on the action predicted based on the information presented in the user interface).



Conclusion
Fisher et al. (US 2016/0050360) teaches a method and system for controlling a setting of an equipment related to image capture comprising capturing position data and orientation data of a sensing device (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696